Citation Nr: 1527154	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-38 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1961 to January 1963.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service, and the Veteran's current bilateral hearing loss disability is not related to his active service.

2.  Tinnitus was not present until more than one year following the Veteran's discharge from service and is not etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an August 2011 letter, prior to the March 2012 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), post-service VA medical records, and available private treatment records have been obtained.  Further, the Veteran was afforded a VA examination in February 2012 and opinions were provided in a July 2014 addendum.  The Board finds the examination report and addendum to be adequate for adjudication purposes because the examiner considered the Veteran's pertinent history and properly supported the opinions provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that noise exposure in service was a factor in the development of his bilateral hearing loss and tinnitus.

In a June 1959 ROTC summer camp and appointment into the Army Reserves examination, the Veteran had 15/15 whisper test, bilaterally.  The report of a February 1961 entrance examination indicates the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
10
LEFT
10
10
5
X
10


A January 1962 examination disclosed that the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
X
LEFT
10
10
10
X
X

The report of an April 1966 examination indicates the Veteran had a 15/15 whisper test, bilaterally, with a corresponding report of medical history negative for any ear abnormalities or complaints.

An August 1996 private treatment record from Green Hills Medical Clinic notes the Veteran's right ear was plugged for ten days, that he could not hear well, and irrigation restored his hearing.  A Green Hills Medical Clinic treatment record dated in May 2001 reflects that the Veteran was seen with a history of a plugged right ear for one week with chronic tinnitus and was advised to avoid using Q-tips in his ears to protect his hearing from loud noise.

A May 2001 private treatment record from Wright Memorial Hospital indicates the Veteran had bilateral tinnitus and high frequency sensorineural hearing loss.  The hospital record notes that the Veteran was exposed to a lot of noise in the past, had bilateral tinnitus for "quite some time," with increasing difficulty understanding speech, and that his hearing loss was "probably noise induced."

In May 2011, the Veteran reported that he worked with howitzer batteries in the active reserve without hearing protection.  In September 2011, the Veteran further stated that exposure to loud noise from howitzer fire and small arms fire without hearing protection was a factor in his bilateral hearing loss and tinnitus and he noted that he wore hearing protection in noisy environments when it was practical since he was diagnosed.

In a February 2012 VA examination report, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
65
70
LEFT
10
20
40
65
65

The Maryland CNC speech recognition score was 92 percent in the left ear and 94 percent in the right ear.  The VA audiologist diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss disability was not related to service because although he may have been exposed to high risk noise levels, there is evidence that the exposure did not result in hearing loss because he had normal auditory thresholds at separation from service with no significant decrease in thresholds during military service.  With regard to tinnitus, the Veteran reported experiencing tinnitus for over 20 years with no specific onset.  The VA examiner opined that tinnitus was also less likely than not related to military noise exposure because there was no evidence that the Veteran suffered acoustic trauma during service, he did not correlate the onset of tinnitus to military noise exposure, there was no hearing loss during service to support a tinnitus claim, and neither the examiner nor the Veteran could determine if tinnitus began during service.

In connection with August 2012 private treatment, the Veteran reported a history of progressive bilateral hearing loss and bilateral tinnitus with military and farm-related noise exposure.  Dr. D.R. diagnosed bilateral high frequency sensorineural hearing loss and opined that it was at least as likely as not that the bilateral hearing loss and tinnitus were related to noise exposure and acoustic trauma in service because the Veteran was exposed to high noise levels during service without hearing protection and that histopathologic literature found outer cell damage in the cochlea occurred prior to demonstrated threshold shifts on an audiogram.  Dr. D.R. concluded that even though the Veteran's in-service audiograms were normal, it was at least as likely as not that the hearing loss was related to military noise exposure and worsened as a civilian.

In July 2014, the February 2012 VA examiner provided an addendum stating her opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military service because there was evidence that he did not suffer hearing loss or tinnitus in military service.  The examiner noted that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur in either ear between entrance and separation from service.  The examiner explained that the Institute of Medicine found insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure based on current knowledge of cochlear physiology in 2005.  The examiner noted that hearing loss should occur at the time of exposure, there was insufficient anatomical or physiological evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop years after military noise exposure, and therefore, delayed post-exposure noise-induced hearing loss was not likely.  The examiner concluded that there were no bases for a finding that current hearing loss was related to military service because hearing was normal on discharge and there was no permanent, significant threshold shift greater than normal progression and test variability during military service.  Further, the examiner noted that the private audiologist provided no citations to studies to support the positive opinion and noted that the study reference in his VA addendum opinion was commissioned specifically to examine delayed onset hearing loss secondary to noise exposure.    

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability or tinnitus.

With regard to the claim of entitlement for bilateral hearing loss, the Board notes that the Veteran has a diagnosis of bilateral sensorineural hearing loss during the period of the claim; however, the Board finds that the preponderance of the evidence shows that bilateral hearing loss disability was not present within one year following discharge from service.  There is no medical evidence suggesting the presence of bilateral hearing loss within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed hearing loss in service or within one year after his discharge from service.  The medical evidence first documents evidence of bilateral hearing loss disability decades after the Veteran's separation from active service.  Therefore, service connection for bilateral hearing loss disability is not warranted on a presumptive basis.

Further, the preponderance of the evidence also shows that the Veteran's bilateral hearing loss disability is not otherwise etiologically related to service.  The Board finds the VA medical opinion against the claim to be more probative than the evidence supporting the claim.  The Board finds the July 2014 VA addendum opinion that bilateral hearing loss was not related to active service to be probative evidence against the claim.  The examiner reviewed the Veteran's pertinent history and provided a complete rationale for the opinion that bilateral hearing loss is unrelated to in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  Moreover, the July 2014 examiner adequately addressed the Veteran's private opinion that bilateral hearing loss could be related to noise exposure in service even if the medical records did not indicate a shift in hearing acuity during service.  

The Board assigns lesser probative value to the August 2012 private opinion because the author did not provide a complete rationale to support the opinion that bilateral hearing loss was related to noise exposure in service even though there were no demonstrated threshold shifts on in-service audiograms.  Specifically, Dr. D.R. referenced histopathologic literature but did not mention the studies supporting his opinion and further found the Veteran had occupational noise exposure but did not address the effects, if any, of farm-related noise in his positive opinion.  The Board acknowledges that the Veteran sincerely believes that his hearing loss is related to in-service noise exposure; however, he does not possess the medical expertise required to determine whether his bilateral hearing loss disability is causally related to active service.  

With regard to the claim of entitlement to service connection for tinnitus, the Board finds that service connection is not warranted because the evidence fails to show that the Veteran had tinnitus in service or until years thereafter or that his currently diagnosed tinnitus is etiologically related to service.

The Board notes that the medical evidence does not suggest and the Veteran does not contend that he had tinnitus in service or within one year of separation from service.  The first notation of complaints for tinnitus are in a May 2001 private treatment record that indicate he had tinnitus "for quite some time," but did not claim that the Veteran's tinnitus began in service or was related to noise exposure in service.  

Further, the Board finds the February 2012 VA examination report to be probative evidence against the claim.  The examiner reviewed the Veteran's pertinent history and provided a complete rationale for the opinion that tinnitus is unrelated to in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the examiner stated that the Veteran had no acoustic trauma in service but believes that this was due to a typo since it is clear from other portions of the report and in the July 2014 addendum opinion that the examiner was well aware that the Veteran had acoustic trauma in service.   

The August 2012 private opinion is assigned lesser probative value than the February 2012 VA examination report and addendum because the author failed to provide an adequate rationale to support the opinion that tinnitus was at least as likely as not related to noise exposure in service.  The private opinion only addressed the claim for bilateral hearing loss in its rationale that cell damage in the cochlea can occur prior to threshold shifts on an audiogram.  There is no indication that the author was aware of when the Veteran initially developed tinnitus.  In addition, the author did not address the Veteran's post-service noise exposure.

Accordingly, these claims must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


